UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-01728 Nicholas Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2014 Date of Reporting Period: 06/30/2013 Item 1. Schedule of Investments. NICHOLAS FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF June 30, 2013 SHARES OR PRINCIPAL AMOUNT VALUE - - COMMON STOCKS 91.18% Consumer Discretionary - Durables & Apparel 2.59% 582,014 Polaris Industries Inc. $ 55,291,330 Consumer Discretionary - Media 0.46% 400,000 Gannett Co., Inc. 9,784,000 Consumer Discretionary - Retailing 12.80% 849,100 Jos. A. Bank Clothiers, Inc. * 35,084,812 2,388,018 LKQ Corporation * 61,491,463 642,476 O'Reilly Automotive, Inc. * 72,355,647 946,160 Penske Automotive Group, Inc. 28,895,726 654,786 Sally Beauty Company, Inc. * 20,363,845 825,000 Signet Jewelers Limited 55,629,750 273,821,243 Consumer Staples - Food & Staples Retailing 4.13% 2,000,000 Walgreen Co. 88,400,000 Consumer Staples - Food, Beverage & Tobacco 5.08% 1,000,000 Lorillard, Inc. 43,680,000 450,000 Philip Morris International Inc. 38,979,000 845,446 Seneca Foods Corporation - Class A * 25,938,283 108,597,283 Energy 5.07% 703,707 Kinder Morgan Management, LLC * 58,822,845 1,300,000 Kinder Morgan, Inc. 49,595,000 108,417,845 Financials - Banks 2.32% 1,200,000 Wells Fargo & Company 49,524,000 Financials - Diversified 4.93% 643,520 Affiliated Managers Group, Inc. * 105,498,669 Financials - Insurance 5.28% 995,000 Aon plc 64,028,250 1,100,000 Loews Corporation 48,840,000 112,868,250 Financials - Real Estate 2.40% 2,200,000 CBRE Group Inc. * 51,392,000 Health Care - Equipment & Services 6.62% 300,000 C.R. Bard, Inc. 32,604,000 657,500 Covidien plc 41,317,300 333,127 DaVita HealthCare Partners Inc. * 40,241,742 415,100 Sirona Dental Systems, Inc. * 27,346,788 141,509,830 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 14.27% 1,500,000 Gilead Sciences, Inc. * 76,815,000 154,400 Mettler-Toledo International Inc. * 31,065,280 250,000 Pfizer Inc. 7,002,500 825,688 Thermo Fisher Scientific Inc. 69,877,975 1,400,000 Valeant Pharmaceuticals International, Inc. * 120,512,000 305,272,755 Industrials - Capital Goods 7.06% 450,000 A.O. Smith Corporation 16,326,000 Page 1 721,100 Snap-on Incorporated 64,451,918 278,910 W.W. Grainger, Inc. 70,335,524 - 151,113,442 Industrials - Commercial & Professional Services 1.95% 1,353,000 Copart, Inc. * 41,672,400 Information Technology - Hardware & Equipment 2.29% 850,000 Motorola Solutions, Inc. 49,070,500 Information Technology - Software & Services 7.42% 241,700 Fiserv, Inc. * 21,126,997 130,000 MasterCard Incorporated - Class A 74,685,000 1,300,000 MICROS Systems, Inc. * 56,095,000 123,300 Solera Holdings, Inc. 6,861,645 158,768,642 Materials 6.51% 796,600 AptarGroup, Inc. 43,980,286 1,250,000 Ball Corporation 51,925,000 778,224 Stepan Company 43,277,037 139,182,323 TOTAL COMMON STOCKS (cost $1,117,190,716) 1,950,184,512 SHORT-TERM INVESTMENTS 9.21% Commercial Paper - 9.08% $ Consolidated Edison, Inc. 07/01/13, 0.30% 3,000,000 6,000,000 Valspar Corporation (The) 07/01/13, 0.29% 6,000,000 6,000,000 Bayer AG 07/02/12, 0.33% 5,999,945 4,000,000 Clorox Company (The) 07/02/13, 0.24% 3,999,973 5,375,000 Valspar Corporation (The) 07/02/13, 0.29% 5,374,957 8,450,000 Bacardi-Martini B.V. 07/03/13, 0.26% 8,449,878 5,000,000 Valspar Corporation (The) 07/05/13, 0.29% 4,999,839 4,600,000 Bayer AG 07/08/13, 0.26% 4,599,767 6,000,000 Kinder Morgan Energy Partners L.P. 07/08/13, 0.28% 5,999,673 4,350,000 Aetna Inc. 07/09/13, 0.23% 4,349,778 5,275,000 Bacardi U.S.A., Inc. 07/10/13, 0.26% 5,274,657 5,000,000 Southern Company Funding Corporation 07/10/13, 0.18% 4,999,775 5,000,000 Valspar Corporation (The) 07/11/13, 0.28% 4,999,611 3,000,000 Apache Corporation 07/12/13, 0.28% 2,999,743 5,050,000 Bemis Company, Inc. 07/12/13, 0.27% 5,049,583 5,000,000 CBS Corporation 07/15/13, 0.28% 4,999,456 5,025,000 Stanley Black & Decker Inc. 07/15/13, 0.25% 5,024,512 4,000,000 Apache Corporation 07/16/13, 0.28% 3,999,533 5,000,000 Marriott International, Inc. 07/16/13, 0.30% 4,999,375 5,000,000 Nissan Motor Acceptance Corporation 07/17/13, 0.27% 4,999,400 1,725,000 CBS Corporation 07/18/13, 0.27% 1,724,780 5,000,000 Kinder Morgan Energy Partners L.P. 07/18/13, 0.28% 4,999,339 5,400,000 Nissan Motor Acceptance Corporation 07/18/13, 0.26% 5,399,337 5,000,000 Integrys Energy Group, Inc. 07/19/13, 0.29% 4,999,275 5,000,000 VW Credit, Inc. 07/19/13, 0.26% 4,999,350 5,000,000 Hewlett-Packard Company 07/22/13, 0.32% 4,999,067 1,300,000 Hitachi Capital America Corp. 07/23/13, 0.37% 1,299,706 4,000,000 Pacific Gas and Electric Company 07/23/13, 0.23% 3,999,438 6,700,000 Southern Company Funding Corporation 07/24/13, 0.20% 6,699,144 5,125,000 VW Credit, Inc. 07/24/13, 0.28% 5,124,083 1,775,000 Bemis Company, Inc. 07/25/13, 0.27% 1,774,681 6,000,000 CBS Corporation 07/26/13, 0.28% 5,998,833 4,900,000 Hewlett-Packard Company 07/26/13, 0.31% 4,898,945 3,000,000 Integrys Energy Group, Inc. 07/29/13, 0.27% 2,999,370 7,475,000 Integrys Energy Group, Inc. 07/30/13, 0.26% 7,473,434 4,000,000 Integrys Energy Group, Inc. 07/31/13, 0.31% 3,998,967 5,725,000 CBS Corporation 08/01/13, 0.28% 5,723,620 4,500,000 Marriott International, Inc. 08/07/13, 0.35% 4,498,381 Page 2 3,000,000 VW Credit, Inc. 08/09/13, 0.32% 2,998,960 4,600,000 VW Credit, Inc. 08/13/13, 0.31% 4,598,297 5,000,000 Marriott International, Inc. 08/20/13, 0.33% 4,997,708 194,324,170 Variable Rate Security - 0.13% 2,694,225 Fidelity Institutional Money Market Fund - Class I 2,694,225 TOTAL SHORT-TERM INVESTMENTS (cost $197,018,395) 197,018,395 TOTAL INVESTMENTS (cost $1,314,209,111) - 100.39% 2,147,202,907 LIABILITIES, NET OF OTHER ASSETS - (0.39)% (8,447,348 ) TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $2,138,755,559 Of net assets. Non-income producing. As of June 30, 2013, investment cost for federal tax purposes was $1,314,209,111 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (5,250,691 ) Net unrealized appreciation $832,993,796 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2013 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ Variable Rate Security 2,694,225 Level 2 - Commercial Paper 194,324,170 Level 3 - None Total $2,147,202,907 (1) See Schedule above for further detail by industry. Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/06/2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/06/2013 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 08/06/2013
